NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3488-17T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PAUL REID,

     Defendant-Appellant.
_________________________

                    Submitted April 3, 2019 – Decided April 17, 2019

                    Before Judges Alvarez and Reisner.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Hudson County, Indictment No. 03-03-0403.

                    Paul Reid, appellant pro se.

                    Esther Suarez, Hudson County Prosecutor, attorney for
                    respondent (Jaimee M. Chasmer, Assistant Prosecutor,
                    on the brief).

PER CURIAM
      Defendant Paul Reid appeals from a February 21, 2018 order denying his

motion to correct an illegal sentence. We affirm for the reasons stated by the

motion judge. We add these brief comments.

      In 2004, defendant was convicted by a jury of two counts of first-degree

felony murder, N.J.S.A. 2C:11-3(a)(3), for which he was sentenced to two

consecutive terms of thirty years without parole. The jury also convicted him

of aggravated manslaughter, kidnapping, and several additional offenses, for

which he received concurrent terms. Defendant previously filed a direct appeal,

a petition for post-conviction relief, a petition for habeas corpus, and a 2013

motion to correct an illegal sentence. As reflected in our opinion affirming the

denial of the 2013 motion, all of those challenges were unsuccessful. State v.

Reid, No. A-5637-12 (App. Div. May 26, 2015).

      The current appeal arises from a second motion to correct an illegal

sentence, which defendant filed in 2018. Judge Nesle A. Rodriguez denied that

motion for reasons expressed in a written opinion issued with the order. Judge

Rodriguez explained in her opinion that defendant's sentence was lawful, and

his objections were not cognizable on a motion to correct an illegal sentence.

      On this appeal, defendant presents the following points of argument:




                                                                         A-3488-17T2
                                       2
      POINT 1

            THE      TRIAL     COURT'S  FINDING    OF
            AGGRAVATING FACTORS [ENUMERATED IN
            2C:44-1A], OTHER THAN THE FACT OF A PRIOR
            CONVICTION, WHICH WERE THEN USED TO
            RAISE THE MINIMUM PUNISHMENT (FLOOR)
            NOT AUTHORIZED BY THE JURY'S VERDICT,
            VIOLATES ALLEYNE, WHICH PROHIBITS SUCH
            ENHANCEMENTS.
            (Not Raised Below)

      POINT II

            THE   SENTENCING      COURT       ERRED BY
            IMPOSITION OF CONSECUTIVE SENTENCE
            BASED O[N] FACTORS ESTABLISHED IN STATE
            V. YARBOUGH, 100 N.J. 627 (1985).


      In his first argument, which was not raised in the trial court, defendant

contends that the sentencing judge violated the principles set forth in Alleyne v.

United States, 570 U.S. 99 (2013), in finding and weighing the aggravating

factors. That argument is without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2). Defendant also argues that the sentencing

judge was mistaken in weighing the mitigating and aggravating factors, and

misapplied the Yarbough factors. See State v. Yarbough, 100 N.J. 627 (1985).

As Judge Rodriguez correctly stated, those arguments are not cognizable on a

motion to correct an illegal sentence.


                                                                          A-3488-17T2
                                         3
Affirmed.




                A-3488-17T2
            4